Exhibit 10.2

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of October 3, 2016,
is entered into between Gary G. Keller and Kim L. Keller, each with an address
at 703 Center Street, Garden City, KS 67846, as joint owners of the Company
Shares as hereinafter defined (the “Sellers”), Aircraft Services, Inc., a Kansas
corporation (the “Company”), and FBO Air-Garden City, Inc., d/b/a Saker Aviation
Services, a Kansas corporation (“Buyer”). Seller and Buyer are collectively
referred to herein as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Sellers jointly own 100 shares of common stock of the Company (the
“Company Shares”), which constitute all of the issued and outstanding shares of
capital stock of the Company;

 

WHEREAS, the Company is in the business of providing aircraft maintenance
services (the “Business”); and

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Sellers propose to sell to Buyer, and Buyer proposes to purchase from Sellers,
all of the Company Shares on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
DEFINITIONS

 

1.1.       Definitions. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to as follows:

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Contract” means any contract or agreement (in each case, whether written or
oral).

 

“Environmental Laws” means all federal, state or local or foreign Laws relating
to protection of the environment, health and safety, including pollution
control, product registration and/or Hazardous Materials.

 

“Governmental Body” means any federal, state, local, foreign or other
governmental or administrative body, instrumentality, department or agency or
any court tribunal or administrative hearing body.

 

“Hazardous Materials” means any substance, waste, pollutant, contaminant,
hazardous substance, toxic, ignitable, reactive or corrosive substance,
hazardous waste, special waste, industrial substance, by-product,
process-intermediate product or waste, asbestos or asbestos-containing
materials, lead-based paint, petroleum or petroleum-derived substance or waste,
chemical liquids or solids, liquid or gaseous products, or any constituent of
any such substance or waste, which is regulated under any Environmental Law.

 



 1 

 

 

“Knowledge” with respect to the Company means the actual or constructive
knowledge of Gary G. Keller or Kim Keller, after due inquiry.

 

“Leased Real Property” means that parcel of real property of which the Company
is the lessee (together with all fixtures and improvements thereon) located at
2145 South Air Service Road, #1, Garden City, KS 67846.

 

“Laws” means all statutes, rules, codes, regulations, ordinances, orders,
decrees, approvals, directives, judgments, injunctions, writ, awards and decrees
of, or issued by, any federal, state, local, foreign or other administrative
body.

 

“Liability” means any liability, debt, obligation of the Company, of any kind or
nature whatsoever, whether asserted or unasserted, absolute or contingent, known
or unknown, accrued or unaccrued, liquidated or unliquidated, and whether due or
to become due.

 

“Licenses” means all notifications, licenses, permits (including environmental,
construction and operation permits), qualifications, certificates, approvals,
exemptions, classifications, registrations and other similar documents issued by
any Governmental Body.

 

“Liens” means any mortgages, pledges, security interests, encumbrances, claims,
liens or charges of the Company of any kind.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, a cooperative, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or Governmental Body.

 

“Real Property Lease” means the Lease Agreement between the Company and the City
of Garden City, Kansas, originally dated January 1, 2008 and including any
amendments thereto.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, capital gains, franchise, alternative or add-on minimum, estimated,
sales, use, goods and services, transfer, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock,
social security, unemployment, employment, disability, payroll, license,
employee or other withholding, contributions or other tax, of any kind
whatsoever, including any interest, penalties or additions to tax or additional
amounts in respect of the foregoing.

 

“Taxing Authority” means any Governmental Body, board, bureau, body, person,
department or authority of any United States federal, state or local
jurisdiction or any non-United States jurisdiction, having jurisdiction with
respect to any Tax.

 

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 



 2 

 

 

“Transaction Documents” means this Agreement and any other agreement
contemplated by this Agreement to which Buyer, the Company or either Seller is a
party.

 

Article II
PURCHASE AND SALE OF STOCK

 

2.1.       Stock Purchase. Subject to the terms and conditions set forth herein,
at the Closing (as defined herein), Sellers shall sell to Buyer, and Buyer shall
purchase from Sellers, all of Sellers’ right, title and interest in and to the
Company Shares, free and clear of all Liens.

 

2.2.       Purchase Price. The aggregate purchase price for the Company Shares
shall be $300,000 (the “Purchase Price”). The Buyer shall pay the Purchase Price
to Sellers as follows: (a) $150,000 shall be paid to Sellers on the Closing Date
(the “Closing Cash Consideration”) and will be delivered by check; (b) $75,000
shall be paid to Sellers on the date that is twelve (12) months after the
Closing Date (the “First Anniversary Payment”) and will be delivered by check;
and (c) $75,000 shall be paid to Sellers on the date that is twenty four (24)
months after the Closing Date (the “Second Anniversary Payment” and together
with the First Anniversary Payment, the “Installment Payments”) and will be
delivered by check. In addition, the parties acknowledge and agree that the
Company’s (i) 2014 Dodge Ram standard cab pickup, (ii) cash, (iii) accounts
receivable, and (iv) accounts payable as of September 30, 2016 shall each, as of
the Closing, be the property, liability and responsibility of the Sellers.

 

2.3.       Right of Set-off. Buyer shall have the right to withhold and set-off
against any amount otherwise due to be paid in respect of the Installment
Payments the amount of any Losses or other amounts that Sellers are responsible
for or which are subject to a claim for indemnification by any Buyer Party
pursuant to Article VIII of this Agreement; provided, that a Final Resolution
with respect to such claim for Losses has occurred. As used in this Agreement, a
“Final Resolution” with respect to a claim for indemnification pursuant to
Article VIII of this Agreement shall mean (i) any final decision, judgment or
award rendered by a Governmental Body of competent jurisdiction with respect to
such claim, or a consummated settlement with respect to such claim, or (ii) any
written agreement duly executed by the Buyer Parties and the Sellers with
respect to an indemnifiable claim hereunder. It shall be in Buyer’s sole
discretion whether to withhold and set-off any such Losses against the
Installment Payments, and such right of set-off shall not prejudice or otherwise
limit Buyer’s other rights and remedies under this Agreement or otherwise,
including pursuant to Article VIII.

 

Article III
REPRESENTATIONS AND WARRANTIES
CONCERNING THE COMPANY

 

As a material inducement to Buyer to enter into this Agreement, Sellers and the
Company hereby jointly and severally represent and warrant to Buyer as follows:

 

3.1.       Organization. The Company is a corporation duly formed and validly
existing under the laws of the jurisdiction of incorporation and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

 



 3 

 

 

3.2.       Authorization. The Company has the requisite corporate power and
authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The board of directors of the Company has duly
approved this Agreement and all other Transaction Documents to which the Company
is a party and has duly authorized the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party and the consummation
of the transactions contemplated hereby and thereby. This Agreement and all
other Transaction Documents to which the Company is a party have been duly
executed and delivered by the Company and constitute the valid and binding
agreements of the Company, enforceable against the Company in accordance with
their terms.

 

3.3.       Capital Stock. The Company Shares owned by Sellers constitute 100% of
the outstanding capital stock of the Company. All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized, are validly
issued, fully paid and nonassessable, are not subject to, nor were they issued
in violation of, any preemptive rights, rights of first refusal, or similar
rights, and are owned of record and beneficially by Sellers. Except for this
Agreement, there are no outstanding or authorized options, rights, Contracts,
calls, puts, rights to subscribe, conversion rights or other agreements or
commitments to which the Company is a party or which are binding upon the
Company providing for the issuance, disposition or acquisition of any of the
capital stock of the Company or any rights or interests exercisable therefor.

 

3.4.       Real Property. The Company does not own any interest in real
property. The Real Property Lease constitutes the sole lease (including all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto) of Leased Real Property binding on the Company. The Leased Real
property comprises all of the real property used in the Business. The Real
Property Lease has not been assigned or sublet or amended, modified or
supplemented in any way. The Company is the sole owner of a valid leasehold
interest in the Leased Real Property free and clear of all Liens. The Real
Property Lease is in full force and effect with respect to the Company and, to
the Knowledge of the Company, each counterparty to the Real Property Lease. The
improvements and fixtures on the Leased Real Property are free of material
defect, in good operating condition and in a state of good maintenance and
repair, ordinary wear and tear excepted, and are adequate and suitable for the
purposes for which they are presently being used. To the Knowledge of the
Company, no buildings and improvements owned or utilized by the Company is
constructed of, or contains as a component part thereof, any material that,
either in its present form or as such material could reasonably be expected to
change through aging and normal use and service, releases any substance, whether
gaseous, liquid or solid, which is or may be, either in a single dose or through
repeated and prolonged exposure, injurious or hazardous to the health of any
individual who may from time to time be in or about such buildings or
improvement.

 

3.5.       Title to Assets. The Company has good and marketable title to all of
its property and assets, free and clear of all Liens. All equipment and other
items of tangible personal property and assets of the Company (i) are in good
operating condition and in a state of good maintenance and repair, ordinary wear
and tear excepted, (ii) were acquired and are usable in the ordinary course of
business and (iii) conform to all Laws applicable thereto.

 



 4 

 

 

3.6.       Inventory. All inventory of the Company, whether or not reflected in
the Financial Information, consists of a quality and quantity usable and salable
in the ordinary course of business consistent with past practice, except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established.

 

3.7.       Services. The Company does not have any liability for replacement of
any services or other damages in connection therewith or any other customer or
service obligations not reserved against in the Financial Information, except as
disclosed on Schedule 3.10. The Company does not have any liability arising out
of any injury to individuals or property as a result of services provided by the
Company, except as disclosed on Schedule 3.10. The Company does not make any
express warranty or guaranty as to services provided by the Company (a
“Warranty”), and there is no pending or, to the Knowledge of the Company,
threatened claim alleging any breach of any Warranty.

 

3.8.       Financial Statements. The Company has delivered to Buyer balance
sheets as of December 31, 2015 and 2014, and May 31, 2016; and statements of
income for the twelve months ending December 31, 2015 and 2014, and five months
ended May 31, 2016 (the “Financial Information”). The Company’s Financial
Information presents fairly, in all material respects, the financial position,
results of operations and changes in financial position of the Business at the
dates or for the periods set forth therein, as the case may be. The “actual
results” set forth in that certain Letter of Intent by and among Buyer, the
Company and Sellers, dated June 6, 2016, are accurate in all respects.

 

3.9.       Absence of Undisclosed Liabilities. The Company does not have any
Liability arising out of transactions entered into at or prior to the Closing,
or any action or inaction at or prior to the Closing, or any state of facts
exist at or prior to the Closing, including any Taxes with respect to or based
upon transactions or events occurring on or before the Closing, except for
Liabilities reflected in the Financial Information and those disclosed on
Schedule 3.10.

 

3.10.       Legal Proceedings. Schedule 3.10 sets forth a correct and complete
list of all pending or known threatened actions, suits, proceedings, orders,
judgments, decrees or investigations (“Proceedings”) on Company. Other than as
disclosed on Schedule 3.10, there are no Proceedings pending, or, to the
Company’s Knowledge, threatened on Company at law or in equity, or before or by
any Governmental Body and there is no basis for any of the foregoing. The
Company is not a subject to any outstanding order, judgment or decree issued by
any Governmental Body or any arbitrator.

 

3.11.       Compliance with Laws. The Company has complied with and is in
compliance with all applicable Laws of all Governmental Bodies which are
applicable to the Business, business practices (including, but not limited to,
the Company’s production, marketing, sales and distribution of its products and
services and laws related labor and employment) or the Leased Real Property and
to which the Company may be subject, and no claims have been filed against the
Company alleging a violation of any such Laws, and the Company has not received
notice of any such violations.

 



 5 

 

 

3.12.       Company Contracts. Schedule 3.12 sets forth a correct and complete
list of all Contracts which are material to the Business (including, without
limitation, (i) any Contracts relating to the lease of real and personal
property, (ii) any Contracts for capital expenditure or the acquisition of
assets, (iii) Contracts related to the cleanup or other actions in connection
any Hazardous Materials or remediation of environmental condition or the
performance of any environmental audit, (iv) all Contracts with customers of the
Business, and (v) all Contracts with suppliers of the Business) (collectively,
the “Material Contracts”). There is no existing default or breach of the Company
under any Material Contract (or event or condition that, with notice or lapse of
time or both could constitute a default or breach) and, to the Knowledge of the
Company, there is no such default (or event or condition that, with notice or
lapse of time or both, could constitute a default or breach) with respect to any
third party to any Material Contract.

 

3.13.       Taxes. (a) The Company has timely filed all Tax Returns which are
required to be filed on or before the Closing Date (taking into account any
extension of time with which to file) and all such Tax Returns are true,
complete and accurate in all respects, (b) all Taxes due and payable by the
Company, whether or not shown on a Tax Return, have been paid by the Company or
Sellers on or before the Closing Date and all Taxes which would be required to
be accrued in accordance with United States generally accepted accounting
principles but are not yet due are shown on Financial Information are set forth
on Schedule 3.13 and no Taxes are delinquent, (c) no deficiency for any amount
of Tax has been asserted or assessed by a Taxing Authority against the Company
and the Company does not reasonably expect that any such assertion or assessment
of Tax liability will be made and the Company does not have any outstanding
claims for any Tax refunds, (d) there is no action, suit, proceeding or audit or
any notice of inquiry of any of the foregoing pending against or with respect to
the Company regarding Taxes and no action, suit, proceeding or audit has been
threatened against or with respect to the Company regarding Taxes, and (e) the
Company currently is not the beneficiary of any extension of time within which
to file any Tax Return and the Company has not consented to extend the time in
which any Tax may be assessed or collected by any Taxing Authority.

 

3.14.       Insurance. Schedule 3.14 sets forth a list of all policies of
insurance maintained (currently maintained or held within the last 5 years),
owned or held by or on behalf of the Company (collectively, the “Insurance
Contracts”), including the policy limits or amounts of coverage, deductibles or
self-insured retentions, and annual premiums with respect thereto. Such
Insurance Contracts are valid and binding in accordance with their terms, are in
full force and effect, and the Insurance Contracts will continue in effect after
the Closing Date. The Company has not received written notice that (a) it has
breached or defaulted under any of such Insurance Contracts, or (b) that any
event has occurred that would permit termination, modification, acceleration or
repudiation of such Insurance Contracts. The Company is not in default
(including a failure to pay an insurance premium when due) in any material
respect with respect to any Insurance Contract, nor has the Company failed to
give any notice of any material claim under such Insurance Contract in due and
timely fashion nor has the Company been denied or turned down for insurance
coverage.

 



 6 

 

 

3.15.       Environmental Health & Safety Matters. The Company is and has been
in full compliance with, all Environmental Laws, and the Company is and has been
in compliance with all applicable limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
pursuant to any and all Environmental Laws, and/or any notice or demand letters
issued thereunder; (b) the Company has not been alleged to be in violation of,
and has not been subject to any administrative or judicial proceeding pursuant
to, applicable Environmental Laws either now or any time during the past five
(5) years; (c) no real property owned, leased or otherwise utilized by the
Company (including the Leased Real Property), improvement or equipment of the
Company, to the Company’s Knowledge, contains any asbestos, polychlorinated
biphenyls, underground storage tanks, open or closed pits, sumps or other
containers; and (d) the Company has not imported, manufactured, stored, managed,
used, operated, transported, treated, disposed of and/or otherwise handled any
Hazardous Material other than in compliance with all Environmental Laws.

 

3.16.       Intellectual Property. The Company has no Knowledge of, and has not
received written notice of or any other overt threat from any third party, that
the operation of the Company as it is currently conducted and as proposed to be
conducted, or any act, product or service of the Company, infringes or
misappropriates the Intellectual Property of any third party or constitutes
unfair competition or trade practices under the Laws of any jurisdiction.

 

3.17.       Licenses. The Company owns or possesses all Licenses that are
necessary to enable it to carry on its operations as presently conducted. All
such Licenses are valid, binding and in full force and effect. The execution,
delivery and performance hereof and the consummation of the transactions
contemplated hereby shall not adversely affect any such License, or require
consent from, or notice to, any Governmental Body. The Company has taken all
necessary action to maintain each License.

 

3.18.       Brokerage. There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of the
Company, or any representative of the Company.

 

3.19.       No Violations; No Consents. There are no Proceedings pending or to
the Knowledge of the Company, threatened against, relating to or involving the
Company seeking to enjoin or prevent the Company from consummating the
transactions contemplated by this Agreement or the Transaction Documents. The
Company has the full right and power to perform this Agreement and the
consummation of the transactions contemplated hereby shall not result in the
material breach of any term or provision of, or constitute a default or
accelerate maturities under, any loan or other agreement, instrument, indenture,
mortgage, deed of trust, or other restriction to which the Company, as a party,
is bound.

 

3.20.       Full Disclosure. No representation, warranty, statement, or
information contained in this Agreement (including the Schedules hereto) or any
other transaction document executed in connection herewith or delivered pursuant
hereto or thereto contains or will contain any untrue statement of a material
fact or omits or will omit any material fact necessary to make the information
contained therein not misleading.

 



 7 

 

 

Article IV
REPRESENTATIONS AND WARRANTIES
CONCERNING EACH SELLER

 

As a material inducement to Buyer to enter into this Agreement, Sellers jointly
and severally represent and warrant to Buyer as follows:

 

4.1.       Authorization. Each Seller has the requisite legal capacity to
execute and deliver this Agreement and each of the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby. This Agreement and all other Transaction Documents to which such
Seller is a party have been duly executed and delivered by such Seller and
constitute the valid and binding agreements of such Seller, enforceable against
such Seller in accordance with their terms.

 

4.2.       Ownership of Equity. Sellers are the sole legal, beneficial, record
and equitable owner of the Company Shares, free and clear of all Encumbrances.
Sellers hold of record and own beneficially free and clear of any Liens,
restrictions on transfer (other than any restrictions under applicable
securities laws), options, warrants, rights, calls, commitments, proxies or
other contract rights, the Company Shares. At the Closing, Sellers will transfer
to Buyer good and marketable title to such Company Shares, in each case free and
clear of any Liens, restrictions on transfer (other than any restrictions under
applicable securities laws), options, warrants, rights, calls, commitments,
proxies or other contract rights.

 

4.3.       Legal Proceedings; Conflicts. There are no Proceedings pending or to
the Knowledge of Sellers, threatened against, relating to or involving such
Seller seeking to enjoin or prevent such Seller from consummating the
transactions contemplated by this Agreement or the Transaction Documents. Seller
have the full right and power to perform this Agreement and the consummation of
the transactions contemplated hereby shall not result in the material breach of
any term or provision of, or constitute a default or accelerate maturities
under, any loan or other agreement, instrument, indenture, mortgage, deed of
trust, or other restriction to which Sellers, as a party, are bound.

 

4.4.       Amounts Owed to Sellers. The Company does not (a) owe nor is it
obligated to pay such Seller or any of their respective affiliates any amount,
(b) guarantee any obligation of such Seller or any of their respective
affiliates, contractually or otherwise or (c) have any liability, joint or
several, with such Seller or any of their respective affiliates, for obligations
to a third party.

 

Article V
REPRESENTATIONS AND WARRANTIES CONCERNING BUYER

 

As a material inducement to Sellers to enter into this Agreement, Buyer
represents and warrants to Sellers as follows:

 

5.1.       Legal Proceedings; Conflicts. There are no Proceedings pending or to
the knowledge of Buyer, threatened against, relating to or involving Buyer
seeking to enjoin or prevent Byer from consummating the transactions
contemplated by this Agreement or the Transaction Documents. Buyer has the full
right and power to perform this Agreement and the consummation of the
transactions contemplated hereby shall not result in the material breach of any
term or provision of, or constitute a default or accelerate maturities under,
any loan or other agreement, instrument, indenture, mortgage, deed of trust, or
other restriction to which Buyer, as a party, is bound.

 



 8 

 

 

5.2.       Organization and Good Standing. Buyer is a corporation duly organized
and validly existing and in good standing under the laws of the State of Kansas,
and has full corporate power and authority to conduct its business as such
business is now being conducted.

 

5.3.       Validity of Agreement. The Agreement and the transactions
contemplated hereby have been duly authorized and approved by the Board of
Directors of Buyer, and this Agreement has been duly executed and delivered by
Buyer and is the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. No other proceedings are necessary
to authorize this Agreement and the transactions contemplated hereby, or the
performance or compliance by Buyer with any of the terms, provisions or
conditions hereof.

 

Article VI
ADDITIONAL AGREEMENTS

 

6.1.       Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Sellers for certain tax matters following
the Closing Date:

 

(a)       Tax Indemnification. Sellers shall indemnify Buyer and hold it
harmless from and against any Losses attributable to (i) all Taxes (or the
non-payment thereof) of the Company for all taxable periods ending on or before
the Closing Date and the portion through the end of the Closing Date for any
taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), except Taxes incurred solely by reason of any
transaction undertaken by Buyer or the Company after the Closing Date or any
election made by the Buyer or the Company without the consent of the Sellers,
unless such transaction or election is specifically contemplated by the
Agreement. Sellers shall reimburse Buyer for any Taxes of the Company that are
the responsibility of Sellers pursuant to this Section 6.1(a) within fifteen
(15) business days after payment of such Taxes by Buyer or the Company.

 

(b)       Straddle Period. In the case of any taxable period that includes (but
does not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income, receipts, or payroll of the Company for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
taxable period of any partnership or other pass-through entity in which the
Company holds a beneficial interest shall be deemed to terminate at such time)
and the amount of other Taxes of the Company for a Straddle Period that relates
to the Pre-Closing Tax Period shall be deemed to be the amount of such Tax for
the entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

 

(c)       Responsibility for Filing Tax Returns. Buyer shall prepare or cause to
be prepared and file or cause to be filed all Tax Returns for the Company that
are filed after the Closing Date. Buyer shall take no position on any such Tax
Returns inconsistent with past custom and practice of the Company that could
result in the Sellers being required to make a payment pursuant to Section
6.1(a), unless required to do so in compliance with applicable law. Prior to
filing the Tax Return, Buyer will submit a copy of such Tax Return to Sellers
for Sellers’ review and comment as to the conformity with the requirements of
this Agreement, and Buyer shall include such comments in the Tax Returns as are
reasonably requested by Sellers.

 



 9 

 

 

(d)       Audits. Sellers shall not settle any audit of a Company income Tax
Return to the extent that such return could adversely affect the Company after
the Closing Date without the consent of Buyer, which consent cannot be
unreasonably withheld.

 

(e)       Cooperation on Tax Matters. The Company, Sellers and Buyer shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the filing of Tax Returns pursuant to this Section 6.1(e) and
any audit, litigation or other proceeding with respect to Taxes. Sellers agree
(i) to retain all books and records with respect to Tax matters pertinent to the
Company and any subsidiary relating to any Tax period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer, any extensions thereof) of the respective Tax periods,
and to abide by all record retention agreements entered into with any Taxing
Authority (if any), and (ii) to give Buyer reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if Buyer
so requests, Sellers shall allow the Buyer to take possession of such books and
records. Buyer and Sellers agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Body or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

 

(f)       Certain Taxes. Sellers shall bear all transfer, documentary, sales,
use, stamp, registration and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement. Such Taxes shall be
paid by Sellers when due, and Sellers will, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable Law, Buyer will, and will cause its affiliates to, join
in the execution of any such Tax Returns and other documentation.

 

6.2.       Non-Competition, Non-Solicitation and Confidentiality.

 

(a)       Non-Competition. During the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date (the “Non-Compete
Period”), neither Seller shall engage in, or be connected with any business,
business operation, or activity (whether as an owner, partner, shareholder,
member, joint venturer, operator, promoter, manager, employee, officer,
director, consultant, advisor, independent contractor, agent, representative or
otherwise), directly or indirectly, which consists in whole or in part of the
Business within fifty (50) miles of 2145 S. Air Services Road, Garden City,
Kansas 67846. Sellers expressly acknowledge and agree that each and every
restriction imposed by this Section 6.2 is reasonable with respect to subject
matter, time period and geographical area.

 

(b)       Confidentiality. Sellers shall treat and hold as confidential any
information concerning the business and affairs of the Company that is not
already generally available to the public (the “Confidential Information”),
refrain from using any of the Confidential Information except in connection with
this Agreement, and deliver promptly to Buyer or destroy, at the request and
option of Buyer, all tangible embodiments (and all copies) of the Confidential
Information which are in their possession or under their control. In the event
that Sellers are requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, Sellers shall notify Buyer promptly of the request or requirement
so that Buyer may seek an appropriate protective order or waive compliance with
the provisions of this Section 6.2(b).

 



 10 

 

 

Article VII
CLOSING

 

7.1.       Closing Transactions. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at such place and on such date
as may be mutually agreeable to Buyer and Sellers. The date and time of the
Closing are herein referred to as the “Closing Date.”

 

7.2.       Closing Deliveries of Company and Sellers. At the Closing, Sellers
shall deliver, or causing to be delivered, to Buyer the following: (a)
certificates representing the Company Shares owned by Sellers, duly endorsed for
transfer or accompanied by duly executed stock powers; (b) a post-Closing
employment agreement executed by the Company and Gary Keller; and (c) such other
documents or instruments as Buyer may reasonably request to effectuate the
transactions contemplated hereby.

 

7.3.       Buyer Deliverables at Closing. At the Closing, Buyer shall deliver,
or causing to be delivered, to Sellers the following: (a) the Closing Cash
Consideration; and (b) a post-Closing employment agreement executed by the
Company and Gary Keller.

 

Article VIII
INDEMNIFICATION AND RELATED MATTERS

 

8.1.       Sellers’ Indemnity. Sellers shall, jointly and severally, indemnify
Buyer and the Company and each of their respective officers, directors,
employees, agents, representatives, affiliates, successors and permitted assigns
(collectively, the “Buyer Parties”) and hold each of them harmless from and
against and pay on behalf of or reimburse such Buyer Parties in respect of any
loss, liability, damage, debt, obligation, deficiency, fine, claim, cause of
action, fee, cost or expense of any kind or nature whatsoever, whether or not
arising out of third party claims and regardless of when asserted (including,
without limitation, interest, penalties, reasonable attorneys’ fees and
expenses, court costs and all amounts paid in investigation, defense or
settlement of any of the foregoing) (collectively, “Losses” and individually, a
“Loss”) arising from or related to: (i) any misrepresentation or the breach of
any representation or warranty made by the Company or any Seller contained in
this Agreement, or any Schedule hereto or any certificate delivered by the
Company or any Seller to Buyer with respect hereto or thereto in connection with
the transactions contemplated hereby, (ii) the breach of any covenant or
agreement made by the Company or the any Seller contained in this Agreement or
Schedule hereto or any certificate delivered by the Company to Buyer with
respect hereto or thereto in connection with the transactions contemplated by
this Agreement; (iii) the operations of Company or the ownership, use, occupancy
or operation of any asset owned by the Company prior to the Closing Date,
including, but not limited to, the employment of any Person, personal injury
claims, breach of contract and the failure to comply with any Law and any
liabilities or obligations arising under any Environmental Laws; or (iv) any
Taxes relating to the transfer of the Company’s 2014 Dodge Ram standard cab
pickup from the Company to Sellers, whether assessed prior to, on or after the
Closing Date.

 



 11 

 

 

8.2.       Buyer’s Indemnity. Buyer shall indemnify Sellers and their successors
and assigns, and hold each of them harmless from and against and pay on behalf
of or reimburse Sellers in respect of any Losses arising from or related to: (i)
any misrepresentation or the breach of any representation or warranty made by
Buyer contained in this Agreement; (ii) the breach of any covenant or agreement
made by Buyer contained in this Agreement; or (iii) the operations of Company or
the ownership, use, occupancy or operation of any asset owned by the Company on
and after the Closing Date, including, but not limited to, the employment of any
Person, personal injury claims, breach of contract and the failure to comply
with any Law and any liabilities or obligations arising under any Environmental
Laws.

 

8.3.       Notice and Defense of Indemnity Claims. The party making a claim
under this Article VIII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VIII is referred to as
the “Indemnifying Party”. If any Indemnified Party receives notice of the
assertion or commencement of any action or claim made or brought by any Person
who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a “Third Party Claim”), the
Indemnified Party shall give the Indemnifying Party notice thereof. Such notice
shall set forth in reasonable detail the nature of such action or claim, and
include copies of any written complaint, summons, correspondence or other
communication from the party asserting the claim or initiating the action.

 

As to any Third Party Claim, the Indemnifying Party shall, subject to the
limitations below, be entitled assume and thereafter control the defense of such
Indemnity Claim. Notwithstanding any provision herein to the contrary, the
Indemnifying Party shall not have the right to assume control of such defense
and shall pay the fees and expenses of counsel retained by the Indemnified
Party, if the claim which the Indemnifying Party seeks to assume control (i)
seeks non-monetary relief, (ii) involves criminal or quasi-criminal allegations,
(iii) involves a claim to which the Indemnified Party reasonably believes an
adverse determination would be materially detrimental to or injure the
Indemnified Party’s reputation or future business prospects, or (iv) involves a
claim which, upon petition by the Indemnified Party, the appropriate court rules
that the Indemnifying Party failed or is failing to vigorously prosecute or
defend. The Indemnified Party shall be entitled, together with the Indemnifying
Party, to participate in the defense, compromise or settlement of any such
matter through the Indemnifying Party’s own attorneys and at its own expense.
The Indemnified Party shall provide such cooperation and such access to its
books, records and properties as the Indemnifying Party shall reasonably request
with respect to such matters and the parties hereto agree to render each other
such assistance as they may reasonably require of each other in order to ensure
the proper and adequate defense thereof. An Indemnifying Party shall not make
any settlement of any claims, other than claims strictly for monetary damages as
to which the Indemnifying Party agrees to be responsible and which expressly
unconditionally release the Indemnified Party from all liabilities with respect
to such claim, without the written consent of the Indemnified Party, which
consent shall not be unreasonably withheld. Without limiting the generality of
the foregoing, it shall not be deemed to be unreasonable to withhold consent to
a settlement involving injunctive or other equitable relief against the
Indemnified Party or its assets, employees or business.

 



 12 

 

 

8.4.       Payment. After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or Buyer and Sellers shall have reached an agreement, in each case
with respect to an indemnifiable claim hereunder, Buyer shall forward to Sellers
notice of any sums due and owing by the Sellers pursuant to this Agreement with
respect to such matter and Sellers shall pay all of such remaining sums so due
and owing to Buyers by wire transfer of immediately available funds within ten
(10) business days after the date of such notice; provided, however, that Buyer
may, in its sole and absolute discretion, elect to set-off any such amounts in
accordance with Section 2.3.

 

8.5.       Purchase Price Adjustments. Amounts paid to or on behalf of Buyer
Parties as indemnification shall be treated as adjustments to the Purchase
Price.

 

8.6.       Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing.

 

8.7.       Cumulative Remedies. The rights and remedies provided in this are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at law or in equity or otherwise.

 

Article IX
MISCELLANEOUS

 

9.1.       Notices. All notices, demands and other communications given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given when personally delivered, mailed by first class mail, return receipt
requested, or delivered by express courier service or telecopied (with hard copy
to follow). Notices, demands and communications to shall, unless another address
is specified in writing, be sent to the address or telecopy number indicated
below:

 

Notices to Sellers:

 

with a copy to:

(which shall not constitute notice to Sellers)

 

Gary & Kim Keller

703 Center

Garden City, KS 67846

 

 

Charles F. Moser

Moser Law Office, P.A.

113 W. Greeley Ave.

Tribune, KS 67879

Facsimile: (620) 376-2325 

 

Notices to Buyer or, following the

Closing, the Company:

with copies to:

(which shall not constitute notice to Buyer or, following the Closing, the
Company)

 

Saker Aviation Services, Inc.

20 South Street

New York, NY 10004

Attn: Ronald J. Ricciardi, President

Facsimile: (570) 300-2233

E-mail: RRicciardi@SakerAviation.com

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, New York 14604

Attn: Daniel R. Kinel, Esq.

Facsimile: (585) 232-2152

E-mail: dkinel@hselaw.com

 



 13 

 

 

9.2.       Schedules and Exhibits. The Schedules and Exhibits are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein.

 

9.3.       Assignment; Successors in Interest. No assignment or transfer by any
Party of such Party’s rights and obligations hereunder shall be made except with
the prior written consent of the other Parties; provided that Buyer shall,
without the obligation to obtain the prior written consent of any other Party,
be entitled to assign this Agreement or all or any part of its rights or
obligations hereunder to one or more affiliates of Buyer. This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns, and any reference to a Party shall
also be a reference to the successors and permitted assigns thereof.

 

9.4.       Amendment; Waiver. This Agreement may not be amended, modified or
supplemented except by written agreement of the Parties. Any agreement on the
part of a Party to any extension or waiver of any provision hereof shall be
valid only if set forth in an instrument in writing signed on behalf of such
Party.

 

9.5.       Governing Law; Venue; WAIVER OF JURY TRIAL. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Kansas without giving effect to any choice or conflict of law provision or rule.
Each Party hereby irrevocably consents and agrees that any dispute relating to
this Agreement or any related document shall be brought only to the exclusive
jurisdiction of the courts of the State of Kansas or the federal courts located
in the State of Kansas, and each Party hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by Law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding that is brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY OTHER AGREEMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

9.6.       Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



 14 

 

 

9.7.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement or the terms hereof to produce or
account for more than one of such counterparts.

 

9.8.       Enforcement of Certain Rights. Nothing expressed or implied herein is
intended, or shall be construed, to confer upon or give any Person other than
the Parties, and their successors or permitted assigns, any right, remedy,
obligation or liability under or by reason of this Agreement, or result in such
Person being deemed a third-party beneficiary hereof.

 

9.9.       Integration; Entire Agreement. This Agreement and the documents
executed pursuant hereto supersede all negotiations, agreements and
understandings among the Parties with respect to the subject matter hereof and
constitute the entire agreement among the Parties with respect thereto.

 

9.10.       Cooperation Following the Closing. Following the Closing, each Party
shall deliver to the other Parties such further information and documents and
shall execute and deliver to the other Parties such further instruments and
agreements as any other Party shall reasonably request to consummate or confirm
the transactions provided for herein, to accomplish the purpose hereof or to
assure to any other Party the benefits hereof, including, but not limited to,
the transfer of the 2014 Dodge Ram standard cab pickup as provided for in
Section 2.2 herein. Within a reasonable time after the Closing, Buyer shall file
all necessary documents with the Kansas Secretary of State to change the
registered agent and registered address of the Company so that no Seller or
Sellers’ agent will be listed as the Company’s registered agent and no address
of a Seller or Sellers’ agent will be listed as the Company’s registered
address.

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]

 

 15 

 

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first written above.

 

  BUYER:       FBO AIR-GARDEN CITY, INC., D/B/A SAKER AVIATION SERVICES        
  By: /s/ Ronald J. Ricciardi   Name: Ronald J. Ricciardi   Title: President    
              COMPANY:       AIRCRAFT SERVICES, INC.           By: /s/ Gary G.
Keller   Name: Gary G. Keller   Title: President                   SELLERS:    
  GARY G. KELLER       /s/ Gary G. Keller       KIM KELLER       /s/ Kim Keller

 

 

 

 

 

 

 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT



 



 

